ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                 )
                                                 )
    CACI, Inc. - Federal                         )      ASBCA No. 60636
                                                 )
    Under Contract Nos. DASCO l-03-C-0003        )
                        NOO 140-03-C-0040        )
                        N00600-01-D-7113         )

    APPEARANCES FOR THE APPELLANT:                      J. William Koegel, Jr., Esq.
                                                          General Counsel
                                                        Elizabeth M. Gill, Esq.
                                                          Deputy General Counsel

    APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Cara A. Wulf, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Boston, MA

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

           Dated: 30 August 2017



                                                       dministrative Judge
                                                      Chairman
                                                      Armed Services Board
                                                      of Contract Appeals


          I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
    Board of Contract Appeals in ASBCA No. 60636, Appeal of CACI, Inc. - Federal, rendered in
    conformance with the Board's Charter.

           Dated:


                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals

l